Citation Nr: 1758988	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-22 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for neurological impairment involving the right lower extremity, to include peripheral neuropathy of the right lower extremity, including as secondary to the service-connected lumbosacral strain.

2. Entitlement to service connection for neurological impairment involving the left lower extremity, to include peripheral neuropathy of the left lower extremity, including as secondary to the service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1978 and from April 1979 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A notice of disagreement was received in September 2009.  A statement of the case was issued in June 2011.  In August 2011, the Veteran filed a Substantive Appeal (VA Form 9) and requested a hearing before the Board.  Subsequently, the jurisdiction of the case was transferred to the RO in Huntington, West Virginia.

In December 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the Veteran's electronic claims file.

In May 2017, the Board remanded the claim for further development.  The case is again before the Board for appellate review.

The record in this matter consists solely of electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the October 2017 Supplemental Statement of the Case (SSOC).






FINDINGS OF FACT

1. The Veteran's neurological impairment involving the right lower extremity, to include peripheral neuropathy of the right lower extremity, did not begin in service and was not otherwise caused by his military service.

2. The Veteran's neurological impairment involving the right lower extremity, to include peripheral neuropathy of the right lower extremity, is not proximately due to or aggravated by his service-connected lumbosacral strain.

3. The Veteran's neurological impairment involving the left lower extremity, to include peripheral neuropathy of the left lower extremity, did not begin in service and was not otherwise caused by his military service.

4. The Veteran's neurological impairment involving the left lower extremity, to include peripheral neuropathy of the left lower extremity, is not proximately due to or aggravated by his service-connected lumbosacral strain.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for neurological impairment involving the right lower extremity, to include peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2. The criteria for establishing service connection for neurological impairment involving the left lower extremity, to include peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a June 2008 letter which was sent prior to the initial unfavorable decision.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA has obtained service treatment records and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue decided below have been obtained and associated with the Veteran's electronic claims file, and the Veteran has not contended otherwise. 

The Veteran has been provided with a VA examination that addresses the contended causal relationship between the claimed disability and active service.  38 U.S.C. §5103A; 38 C.F.R. §3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§3.326, 3.327, 4.2.

Additionally, the Board finds that there has been substantial compliance with its May 2017 remand directives.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rules and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a presumptive basis for certain chronic diseases, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where the Veteran asserts entitlement to service connection for a chronic disease and there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic diseases is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331,1338-39 (Fed. Cir. 2013).  See 38 C.F.R. § 3.309(a).  Other organic diseases of the nervous system, including peripheral nerve conditions, are a chronic disease listed under 38 C.F.R. § 3.309(a).

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

Service connection may also be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. §3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. §3.310(b)).

In order to establish service connection for a disability on a secondary basis, there must be (1) medical evidence a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection, or link between, the current disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background

The Veteran contends that he suffers from peripheral neuropathy of his lower extremities as the result of a hard helicopter landing he had while in service in 1999.  In the alternative, the Veteran argues that his peripheral neuropathy is caused by his service-connected disability of lumbosacral strain.

The Veteran's service treatment records are silent for any complaints, treatment, or diagnosis for any lower extremity nerve conditions, to include peripheral neuropathy.  In fact, all of the Veteran's medical examinations in service indicate "Normal" results for "Lower extremities."  

The Veteran's post-service treatment records show that he sought treatment at a private facility in November 2005 for some numbness in his toe that had been going on for about one year.  The private examiner opined that it could be peripheral neuropathy.

In December 2005, the Veteran's private treatment records show a diagnosis for peripheral neuropathy, with a note stating that the Veteran did not want to discuss a plan.

Private treatment records from November 2008 show an assessment of polyneuropathy with hammertoes, considered hereditary neuropathy.  The private examiner noted that usually burning in the feet is a typical symptom of a hereditary neuropathy.

The Veteran was provided with a VA examination to determine the nature and etiology of his peripheral nerve conditions in March 2016.  The Veteran reported that he first started noticing problems with his feet while in the Army.  He reported that they would swell, and then he would have pain.  It was probably about a year out of the Army that the Veteran said he went to see a neurologist that said he had neuropathy.  The VA examiner diagnosed the Veteran with axonal and demyelination severe polyneuropathy of upper and lower extremities with charcot foot deformity.  The examiner noted that the upper extremities included on the evaluation and EMG confirm that the claimed condition is a polyneuropathy and not radiculopathy or sciatica.  The examiner opined that the Veteran's condition is less likely than not due to the Veteran's service connected condition of lumbosacral strain.  She added that the current EMG/NCS notes show severe polyneuropathy of the upper and lower extremities, with the Veteran developing charcot secondary to the polyneuropathy.  The examiner noted that there is no evidence on exam or EMG/NCS of a radiculopathy, sciatic, or any neurologic disorder secondary to the service-connected back.  She also noted that the Veteran's condition is most likely hereditary.

In June 2017, an addendum medical opinion was provided regarding the Veteran's peripheral nerve conditions.  The VA examiner opined that the Veteran's condition was less likely than not caused by his service.  The examiner noted that the Veteran testifying that his neuropathy began in service is contradictory to private medical records from November 2005 where he said that he had symptoms of neuropathy for one year, not since 1999.  She added that a note in January 2005 where the Veteran was treated for gout with pain in the left big toe is the first time he ever had this problem, and the elevated uric acid confirmed a gout diagnosis.  The examiner noted that assuming there was a hard helicopter landing in service, the Veteran's EMG findings are not consistent with trauma related neuropathy.  With high impact or trauma, you would see a compression neuropathy, most likely associated with associated compartment syndrome.  The examiner added that the Veteran has axonal sensorimotor polyneuropathy that is progressive and involves the bilateral upper and lower extremities.  With trauma you have either compete or incomplete injuries.  The examiner noted that there is no evidence on exam, on review of records, or in the hearing transcripts that the Veteran suffered from a complete injury.  The nerves were not cut.  The examiner stated that the Veteran has claimed an incomplete injury caused by the impact of a hard landing, but these types of nerve injuries typically improve with time.  They do not get progressively worse with time and the Veteran's records and EMGs clearly document the progressive nature of his condition.  The examiner opined that based on the presence of hammer toes in addition to the EMG findings, the Veteran has a hereditary neuropathy.  The Veteran has a genetic condition, not a condition caused by or aggravated by impact trauma.  As noted in medical literature, it is impossible to inherit the condition even if your parents do not have the faulty gene.  The examiner added that the current axonal sensorimotor polyneuropathy of the bilateral lower extremities is in no way caused by, results from, or is aggravated by a hard helicopter landing.

The June 2017 VA examiner also opined that the Veteran's peripheral nerve conditions are less likely than not proximately due to or the result of the Veteran's service-connected lumbosacral strain.  The examiner noted that the Veteran has axonal sensorimotor polyneuropathy confirmed with two EMGs; there is no evidence of radiculopathy on either EMG.  She added that lumbar spine conditions cause radiculopathy, which is caused by compression of a nerve root as it exits the spine.  The lumbar spine does not cause axonal sensorimotor polyneuropathy, which has nothing to do with root compression.  The examiner noted that the Veteran's condition was not aggravated beyond its natural progression by the service-connected lumbosacral sprain.  The examiner noted the Veteran's condition is a genetic condition that affects the upper and lower extremities.  She provided that the axonal sensorimotor polyneuropathy is a condition that is progressive in all persons with the diagnosis and having a lumbar spine condition does not alter that progression.

Analysis

Upon review of the foregoing evidence, the Board concludes that the Veteran is not entitled to service connection for neurological impairment involving the bilateral lower extremities, to include peripheral neuropathy of the bilateral lower extremities, including as secondary to the service-connected lumbosacral strain.

As an initial matter, the Board notes that the Veteran has been diagnosed with axonal and demyelination severe polyneuropathy of the lower extremities with charcot foot deformity. As such, the Board finds that the current disability element is established. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, or caused by a service-connected disability.  If so, evidence of a nexus between the claimed in-service disease or injury and the present disability, or evidence of a nexus between the service-connected disability and the present disability is required for the establishment of service connection.

The Veteran's claim for service connection includes his own assertion that his current peripheral nerve conditions of the bilateral lower extremities are related to his military service.  The Board does not doubt the sincerity of the Veteran's beliefs that his current condition is causally related to active service, but this is not competent evidence required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Rather, medical evidence on this point is required.

The most recent March 2016 VA examination and June 2017 VA addendum opinion are highly probative.  The examiner thoroughly reviewed the Veteran's records and lay testimony.  The examiner also provided an adequate rationale as to why she thought the Veteran's current axonal sensorimotor polyneuropathy was not as least as likely as not caused by or aggravated by his military service or his service-connected lumbosacral strain.

The above-mentioned opinions have been consistent with the previous medical opinions in the Veteran's record.  The Veteran has not submitted any conflicting evidence or any private medical opinions that are contrary to the VA examiners' conclusions.  In fact, a private examiner noted in November 2008 that the Veteran had polyneuropathy with hammertoes, considered hereditary neuropathy.  The private examiner stated that usually burning in the feet is a typical symptom of a hereditary neuropathy.  This further supports the VA medical opinions mentioned above that attribute the Veteran's axonal sensorimotor polyneuropathy to causes other than his military service or service-connected lumbosacral strain and do not indicate that his neuropathy is aggravated by his service-connected disability.  As such, service connection cannot be established on either a direct or secondary basis.

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's axonal sensorimotor polyneuropathy and his military service, or his service-connected lumbosacral strain.  Accordingly, the Board finds that the claims of entitlement to service connection for neurological impairment involving the bilateral lower extremities, to include peripheral neuropathy of the bilateral lower extremities, including as secondary to the service-connected lumbosacral strain must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. §5107(b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).






ORDER

Entitlement to service connection for neurological impairment involving the right lower extremity, to include peripheral neuropathy of the right lower extremity, including as secondary to the service-connected lumbosacral strain is denied.

Entitlement to service connection for neurological impairment involving the left lower extremity, to include peripheral neuropathy of the left lower extremity, including as secondary to the service-connected lumbosacral strain is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


